06/29/2021



                                                                                        Case Number: OP 21-0291
             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        OP 21-0291


  DANIEL R. WOOD,

              Petitioner,                FILED
        v.                               JUN 29 2021                 ORDER
                                       Bowen Greenwood
                                     Clerk of Supreme Court
 CAPTAIN ANDERSON,                      State of Montana



              Respondent.


       Daniel R. Wood is detained in the Gallatin County Detention Center and has filed a
Petition for Writ ofHabeas Corpus, alleging the Department of Corrections(DOC)violated
his right of Due Process under both the United States and Montana Constitutions when the
DOC revoked his conditional release at a February 24, 2021 disciplinary hearing. Woods
requests that the DOC's decision of revocation be vacated.
       Wood explains that he has two crirninal convictions from two separate District
Courts and that he was granted conditional release in July 2019. On February 19, 2021, he
was arrested in Bozeman for a municipal warrant and for alleged new felony violations,
prornpting a DOC disciplinary hearing. The hearing occurred on February 24, 2021, and
the hearing officer revoked Wood's conditional release.
       We secured copies of Wood's written judgments. In 2018, Wood received a
five-year commitrnent to the DOC for felony criminal possession of dangerous drugs with
intent to distribute in the Lewis and Clark County District Court as well as a five-year DOC
commitment for felony criminal possession of dangerous drugs in the Yellowstone County
District Court. The sentences run concurrently.
      Montana's statutes differentiate probation and parole. Probation "means the release
by the court without imprisonment, except as otherwise provided by law, of a defendant
found guilty of a crime upon verdict or plea, subject to conditions imposed by the court
and subject to the supervision of the department upon direction of the court."
Section 46-23-1001(7), MCA. Parole refers to when the Board of Pardons and Parole
(Board) releases an inmate, subject to conditions. Parole is "the release to the community
of a prisoner by the decision of the board prior to the expiration of the prisoner's term,
subject to conditions imposed by the board and subject to supervision of the departrnent."
Section 46-23-1001(6), MCA. While both probationers and parolees are subject to the
DOC's supervision, a decision for parole rests with the Board. Wood attached a copy of
the July 19, 2019 Conditions of Probation/Parole. While titled as both, these were
conditions of probation. Wood has not demonstrated that he was released on parole. Wood
was on conditional release during his probationary period. The parole statutes do not apply.
       His references to Morrissey v. Brewer about the standards for parole revocation thus
do not apply here, either. 408 U.S. 471, 92 S. Ct. 2593 (1972). Wood was released upon
conditions found in Montana statutes and reiterated in his written judgments and the DOC's
July 19, 2019 Conditions. "A sentence, or condition included in that sentence, is a
limitation on liberty." McDermott v. McDonald, 2001 MT 89, ¶ 17, 305 Mont. 166,
24 P.3d 200 (ernphasis in original). As a probationer, Wood has no liberty interest in
probation, and he has no right to conditional release. In Montana, the only inmates who
have a liberty interest in parole are those who committed offenses before 1989.
McDermott, ¶ 8. As Wood provides, he coininitted his offenses in 2017.
       Wood's attachments provide the process that Wood was due. "There is no absolute
standard for what constitutes due process." McDermott, ¶ 10. Due process is flexible and
depends upon the circumstances presented. McDermott, ¶ 10. Wood received notice of
his conditions for release on July 19, 2019. He agreed to abide by thein, specifically
condition #6 for laws and conduct. He failed to abide by these conditions, and he was
arrested. On February 22, 2021, he received a copy of Notice of Disciplinary Hearing and
Rights, which included a Statement of Charges alleging three violations—use and
possession of methamphetamine and a new felony crime of possession of dangerous drugs.
He had a hearing, at which his conditional release was revoked. Wood appealed the hearing
officer's decision to revoke his conditional release.        He received a copy of a

                                            2
March 15, 2021 letter denying his appeal because "[t]he Montana Interventions and
Incentives Grid for charge for a new crime (felony) is a Level 3 response. Revocation is a
Level 3 response." See §§ 46-23-1015, and 46-23-1028(1)(e), MCA. This letter also
referenced Wood's earlier successes, which the March 15 letter indicated will be
considered upon disposition of his pending felony charge. Wood has had notice of all
proceedings concerning his conditional release along with the opportunity to comment.
We conclude that his due process rights were not violated.
       Wood has not demonstrated illegal incarceration or entitlement to reversal of the
DOC's decision to revoke his conditional release. He is not entitled to habeas corpus relief.
Section 46-22-101(1), MCA.
      IT IS THEREFORE ORDERED that Wood's Petition for Writ of Habeas Corpus is
DENIED and DISMISSED.
       The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Daniel R. Wood personally.
                       L'b=
       DATED thisci day of June, 2021.




                                                                            /Ca
                                                                 Justices




                                             3